 Case 1:20-cv-03760-RBK-JS Document 10 Filed 04/29/20 Page 1 of 3 PageID: 70



Amber M. Spataro (N.J. Bar No. 036892008)
Joshua B. Waxman (pro hac vice motion to follow)
LITTLER MENDELSON, P.C.
One Newark Center, 8th Floor
Newark, NJ 07102
973.848.4700
ASpataro@littler.com
Counsel for Ratner Companies, L.C. and Phil Horvath


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

NICOLE OLSEN, COURTNEY                     *
HOLLAND, CYNTHIA COLE,
JENNIFER CHANCEY, individually             *
and for others similarly situated,
                                           *      Civil Action No.: 1:20-cv-03760-RBK-JS

              Plaintiffs,                  *

v.                                         *


RATNER COMPANIES, L.C. d/b/a          *
HAIR CUTTERY, BUBBLES THE
COLOR SALON, SALON CIELO,
CIBU, SALON PLAZA, PAUL               *
MITCHELL THE SCHOOL, PHIL
HORVATH, DENNIS RATNER,               *
JOHN/JANE DOES 1-10, fictitious persons
ABC CORP 1-10, fictitious entities    *
            Defendant.
*     *     *      *       *       *  * * *   *   *    *      *
,
        SUGGESTION OF BANKRUPTCY AS TO RATNER COMPANIES, L.C.

       On April 23 2020, Ratner Companies, L.C. (a named Defendant herein), filed a Voluntary

Petition under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Maryland, Case Nos. 20-14583 and 20-14584-(TJC) (jointly administration requested

under Case No. 20-14583).
 Case 1:20-cv-03760-RBK-JS Document 10 Filed 04/29/20 Page 2 of 3 PageID: 71



       Pursuant to Section 362 of the Bankruptcy Code (11 U.S.C. § 362), the filing of a petition

operates as an automatic stay of: (1) the commencement or continuation, including the issuance

or employment of process, of a judicial, administrative, or other proceeding against the Debtor

that was or could have been commenced before the commencement of the case or to recover a

claim against the Debtor that arose before the commencement of the case; (2) the enforcement,

against the Debtor or against property of the estate, of a judgment obtained before the

commencement of the case; (3) any act to obtain possession of property of the estate or property

from the estate; (4) any act to create, perfect or enforce any lien against property of the estate; (5)

any act to create, perfect, or enforce, against property of the Debtor, any lien to the extent that

such lien secures a claim that arose before the commencement of the case; (6) any act to collect,

assess, or recover a claim against the Debtor that arose before the commencement of the case; (7)

the setoff of any debts owing to the Debtor that arose before the commencement of the case

against any claim against the Debtor; and (8) any other act or conduct prohibited by 11 U.S.C. §

362.

Dated: April 29, 2020                          /s/ Amber M. Spataro
                                               Amber M. Spataro
                                               Joshua B. Waxman (pro hac vice motion to
                                               follow)
                                               LITTLER MENDELSON, P.C.
                                               A Professional Corporation

                                               Counsel for Ratner Companies, L.C. d/b/a
                                               Hair Cuttery, Bubbles the
                                               Color Salon, Salon Cielo,
                                               Cibu, Salon Plaza, Paul
                                               Mitchell the School, and Phil Horvath




                                                  2
 Case 1:20-cv-03760-RBK-JS Document 10 Filed 04/29/20 Page 3 of 3 PageID: 72




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on this 29th day of April, 2020, a copy of the foregoing was

electronically served on the parties listed below through the United States District Court

Electronic Case Filing system.


MALAMUT & ASSOCIATES, LLC
Adam S. Malamut – 019101999
Keith J. Gentes - 036612009
Primitivo J. Cruz - 017652012
Mark R. Natale - 071292014
457 Haddonfield Road Suite 500
Cherry Hill, NJ 08002
856-424-1808
856-424-2032 (f)
Adam@MalamutLaw.com
Attorney for Plaintiff

                                         /s/ Amber M. Spataro
                                         Amber M. Spataro




                                            3
